Name: Council Regulation (EEC) No 3232/90 of 5 November 1990 amending Regulation (EEC) No 1307/85 authorizing the Member States to grant consumption aid for butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  consumption;  agricultural policy
 Date Published: nan

 No L 310/8 9 . 11 . 90Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3232/90 of 5 November 1990 amending Regulation (EEC) No 1307/85 authorizing the Member States to grant consumption aid for butter HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1307/85, ' 1989/90' is replaced by ' 1990/91 '. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas the arrangement introduced by Regulation (EEC) No 1307/85 (2), as amended by Regulation (EEC) No 2901 /89 (3), which authorizes Member States to grant an aid for butter in favour of the final private consumer, expires at the end of the 1989/90 milk year ; whereas in order to prevent a drop in butter consumption following a rise in its price the aid arrangement introduced by Regu ­ lation (EEC) No 1307/85 should be prolonged for the 1990/91 milk year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1990/91 milk year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1990 . For the Council The President C. VITALONE (') Opinion delivered on 12 October 1990 (not yet published in the Official Journal). (2) OJ No L 137, 27. 5. 1985, p. 15. (3) OJ No L 280, 29 . 9 . 1989, p. 1 .